588 F.2d 213
100 L.R.R.M. (BNA) 3004, 85 Lab.Cas.  P 11,144
NATIONAL LABOR RELATIONS BOARD, Petitioner,andCommunication Workers of America, Intervenor,v.NORTH ELECTRIC COMPANY, Respondent.
No. 76-2576.
United States Court of Appeals,Sixth Circuit.
Dec. 14, 1978.

Elliott Moore, Norman A. Moscowitz, Deputy Associate Gen. Counsel, Washington, D. C., Robert Sewell, Jon Hayman, Atlanta, Ga., for N. L. R. B.
John M. Arnold, John C. Stout, Jr., Smith, Currie & Hancock, Larry E. Forrester, Atlanta, Ga., for respondent.


1
Before CELEBREZZE and KEITH, Circuit Judges and GREEN, Senior District Judge.

ORDER

2
This matter is before the court upon the petition of the National Labor Relations Board to enforce its order finding respondent guilty of violation of Section 8(a)(1) of the National Labor Relations Act.  The Board's Decision and Order is reported at 225 NLRB No. 53.  We are satisfied that the Order of the Board is supported by substantial evidence on the record.


3
NOW, THEREFORE, IT IS ORDERED that the Order of the Board be, and it is, hereby enforced.